Case: 21-50645     Document: 00516341008         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      June 2, 2022
                                  No. 21-50645
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Asuncion Vidana-Vidana,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-138-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Appealing from a conviction and sentence for possession of marijuana
   with intent to distribute, Asuncion Vidana-Vidana challenges only a risk-
   notification condition of supervised release. The Government has filed an
   unopposed motion for summary affirmance on the ground that this claim is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50645      Document: 00516341008            Page: 2   Date Filed: 06/02/2022




                                      No. 21-50645


   foreclosed by our recent decision in United States v. Mejia-Banegas, 32 F.4th
   450 (5th Cir. 2022).
          Vidana-Vidana contends that the district court erred in imposing the
   risk-notification condition because it constitutes an impermissible delegation
   of judicial authority. Mejia-Banegas rejected this same argument, holding
   that the district court did not err, plainly or otherwise, by imposing the same
   condition. 32 F.4th at 451-52. The Government is therefore correct that
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                           2